PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,828,329
Issue Date:  10 Nov 2020
Application No. 15/579,489
Filing or 371(c) Date: 4 Dec 2017
Attorney Docket No.  6394.130152 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition under 37 CFR 1.182, requesting duplicate Letters Patent for the above-identified application, both petitions filed 19 February 2021.

The petition to expedite is GRANTED.

Petition for Expedited Consideration

Petitioner has filed a request to receive expedited consideration for the petition for duplicate letters patent under 37 CFR 1.182. Petitioner has provided the appropriate fee of $210, as required under 37 CFR 1.17(f).  Accordingly, the petition under 37 CFR 1.182 for Duplicate Letters patent has received expedited consideration.  

Petition for Duplicate Letters Patent

The petition for duplicate letters patent is GRANTED. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding issuance of Duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

A copy of this decision is being faxed to the Office of Data Management for issuance of a Duplicate Letters Patent.  The Duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

Cc:	PAUL R. KITCH 
	NIXON PEABODY LLP 
	70 WEST MADISON, SUITE 3500
	CHICAGO, IL 60602